DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ response of 10/14/2021 has been received and entered into the application file.  Claims 29-48 are pending, all of which have been considered on the merits. 

Priority
	Acknowledgement is made of Applicants claim for benefit under 35 USC 121 as a divisional of prior-filed US application 14/777360 (now US Patent10213525), which is a national stage entry under 35 USC 371 of PCT/US14/029636 (filed 3/13/2014), which claims benefit of US Provisional application 61/789927 (filed 3/15/2013). 
For purposes of applying prior art, the effective filing date of claims 29-44 and 48 is considered to be 3/15/2013 (the filing date of the 61/789927 provisional application).
For purposes of applying prior art, the effective filing date of claims 45-47 is considered to be 2/12/2020.  The amendment of 2/12/2020 introduced the concept of using non-liver ECM as the scaffold material to be re-endothelialized and then engrafted with insulin-producing cells (See new matter rejection under 35 USC 112, first paragraph, below).  These claims do not have support in the manner required by 35 USC 112(a) to be afforded an earlier effective filing date. 

Claim Interpretation
	For clarity of record, the following comments are made regarding claim interpretation:
	Claim 29 is directed to a method, though there is no effect recited in the preamble, the method does require the introduction of the composition of matter into a mammal that has Type 1 diabetes or Type 2 diabetes, and the method concludes with the statement that the method “at least partially [treats] Type 1 diabetes or the Type 2 diabetes.  Therefore, the method is interpreted as “A method to treat a mammal having Type 1 diabetes or Type 2 diabetes”.  In this context “treatment” is given its broadest reasonable interpretation, which includes complete cure, treatment of any one or more symptoms, lessening the severity of the disease or any one or more symptoms thereof, and/or slowing progress of the disease.  Production of insulin within the mammal’s body is an example of ‘treatment 
	The method of claim 29 involves one single active step: “introducing to a mammal having Type 1 or Type 2 diabetes a re-endothelialized extracellular matrix of a mammalian liver or portion thereof”.  The term “re-endothelialized matrix” is interpreted as meaning the vascular flow surfaces of the extracellular matrix (ECM) have been repopulated with metabolically and reproductively viable endothelial cells.  The endothelial cells may have been provided as mature endothelial cells, or as stem or progenitor cells that are capable of giving rise to endothelial cells.  This definition is considered the art-accepted definition (See Wolfinbarger (US Pat 6416995) at col. 6, ln 22-29).  The claim requires that the re-endothelialized ECM comprises a first engrafted cell population and a second engrafted cell population.  The first cell population must comprise endothelial cells, stem cells, endothelial progenitor cells, or any combination thereof.  Because the ECM must be re-endothelialized, the re-endothelialized ECM will necessarily comprise engrafted endothelial cells.  The claim thus permits for, but does not require, the presence of additional stem cells and/or endothelial progenitor cells.  The second cell population must comprise insulin producing cells.  The broadest reasonable interpretation of ‘insulin-producing cells’ is any cell that secretes insulin.  This encompasses pancreatic islets, pancreatic beta-cells, as well as polyhormonal cells that secrete at least insulin.  The claim requires at least one of the first and second cell populations to be xenogeneic to the ECM. This is understood to mean that the ECM must be naturally occuring and derived from a subject, and either the first and/or second cell populations are from a different species than the subject from whom the ECM is derived.
	As stated above, the method must result in ‘at least partial treatment of Type 1 or Type 2 diabetes’. By virtue of implanting an insulin-producing cell to the mammal, the method will be considered to inherently ‘at least partially treat Type 1 or Type 2 diabetes’.  
	Claim 36 requires that at least one of the first or second cell populations are allogeneic to the [decellularized] ECM.  In accordance with the limitations of parent claim 29, this is understood to mean that at least one of the first and second cell populations are xenogeneic to the subject from whom the ECM is derived, and the other of the first and second cell populations are allogeneic to the subject from whom the ECM is derived.
	Claims 41-44 are product-by-process claims.  They are interpreted as further defining the re-endothelialized ECM comprising the first and second cell populations by its method of production.  The product-by-process limitations are considered only in so far as the production method affects the final structure of the re-endothelialized 

	Claim 45 is directed to a method, though there is no effect recited in the preamble, the method does require the introduction of the composition of matter into a mammal that has Type 1 diabetes or Type 2 diabetes, and the method concludes with the statement that the method “at least partially [treats] Type 1 diabetes or the Type 2 diabetes.  Therefore, the method is interpreted as “A method to treat a mammal having Type 1 diabetes or Type 2 diabetes”.  In this context “treatment” is given its broadest reasonable interpretation, which includes complete cure, treatment of any one or more symptoms, lessening the severity of the disease or any one or more symptoms thereof, and/or slowing progress of the disease.   
	Like claim 29, claim 45 includes a single active step of “introducing to a mammal having Type 1 or Type 2 diabetes a re-endothelialized extracellular matrix of a mammalian organ or portion thereof.” Claim 45 is broader than claim 29 in that it permits for the mammalian organ to be anything other than a liver.  The term “re-endothelialized matrix” is interpreted as above, and is understood as having the effect that it requires the presence/engraftment of endothelial cells within the ECM of the mammalian organ.  The method further requires the re-endothelialized ECM to comprise a population of engrafted insulin producing cells.  As above, “insulin producing cells” encompasses any cell that secretes insulin.  The claim requires the insulin producing cells to be xenographic to the mammalian organ. This is understood to mean that the ECM must be naturally occuring and derived from a subject, and either the insulin producing cells are from a different species than the subject from whom the ECM is derived.
	As stated above, the method must result in ‘at least partial treatment of Type 1 or Type 2 diabetes’. By virtue of implanting an insulin-producing cell to the mammal, the method will be considered to inherently ‘at least partially treat Type 1 or Type 2 diabetes’.  

	New claim 48 is directed to a method, though there is no effect recited in the preamble, the method does require the introduction of the composition of matter into a mammal that has Type 1 diabetes or Type 2 diabetes, 
	Like claim 29, claim 45 includes a single active step of “introducing to a mammal having Type 1 or Type 2 diabetes a re-endothelialized extracellular matrix of a mammalian liver or portion thereof.” The term “re-endothelialized matrix” is interpreted as above, and is understood as having the effect that it requires the presence/engraftment of endothelial cells within the ECM of the mammalian organ.  The method further requires the re-endothelialized ECM to comprise a population of engrafted insulin producing cells.  As above, “insulin producing cells” encompasses any cell that secretes insulin.  The claim requires the insulin producing cells to be xenographic to the mammalian ‘organ or portion thereof’ (it appears this should refer to the mammalian liver or portion thereof). This is understood to mean that the ECM must be naturally occuring and derived from a subject, and either the insulin producing cells are from a different species than the subject from whom the ECM is derived.
	The scope of claim 48 is substantially similar (though not identical) to claim 29.  Both require introduction into a mammal having Type 1 or Type 2 diabetes a re-endothelialized extracellular matrix of a mammalian liver or a portion thereof, wherein the re-endothelialized extracellular matrix has engrafted endothelial cells and insulin-producing cells.  Claim 29 further recites option of additional stem cells or endothelial cells; claim 48 does not recite these additional cell types, but does not exclude them.  Claim 29 permits for any of the endothelial cells, stem cells, endothelial progenitor cells or insulin-producing cells to be xenogeneic to the extracellular matrix; claim 48 requires the insulin-producing cells to be xenogeneic to the extracellular matrix.  

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 45-47 under 35 USC 112, first paragraph:
	The amendment to the claim has necessitated modification of the rejection.  

RE: Rejection of claims 29-44 under 35 USC 112, second paragraph:
withdrawn.  However, the issue remains with claim 35.  The rejection is maintained of claim 35. 

RE: Rejection of claims 45-46 under 35 USC 102(b) over Citro et al:
	Applicants have traversed on the grounds that Citro et al is not available as prior art.
	For the reasons made of record, claims 45 and 46 have an effective filing date of 2/12/2020.  They were not part of the original application and the subject matter does not find support in the originally filed application.  The rejection is maintained.

RE: Rejection of claims 45-47 under 35 USC 103(a) over Citro et al, in view of Badylak et al:
	Applicants have traversed on the grounds that Citro et al is not available as prior art.
	For the reasons made of record, claims 45-47 have an effective filing date of 2/12/2020.  Thus, Citro et al is available as prior art available more than 1 year before the effective filing date.  
	For the reasons made of record, claims 45-47 have an effective filing date of 2/12/2020.  They were not part of the original application and the subject matter does not find support in the originally filed application.  The rejection is maintained.

Maintained/New Grounds of Rejection (Necessitated by Amendment)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 45-47 were added in the 2/12/2020 amendment, they are not part of the originally filed disclosure.
Claim 45 is directed to a method of at least partially treating Type 1 or Type 2 diabetes by introducing into a mammal having Type 1 or Type 2 diabetes a re-endothelialized ECM of any mammalian organ except liver, wherein the re-endothelialized ECM further comprises engrafted insulin producing cells.  Claim 46 defines the ECM as being from heart, lung, or any portion of these.
The original disclosure provides support for methods of at least partially treating Type 1 or Type 2 diabetes by introducing into a mammal having Type 1 or Type 2 diabetes and re-endothelialized ECM of liver, a liver lobe or a liver portion, wherein the re-endothelialized ECM further comprises engrafted insulin producing cells (See PGPub ¶0003 and 0099).  The original disclosure does not support that Applicants were in possession of an inventive method comprising introducing into a mammal having Type 1 or Type 2 diabetes a re-endothelialized ECM of any mammalian organ other than liver, wherein the re-endothelialized ECM further comprises engrafted insulin producing cells.  The only reference to other ECM in the original disclosure is at ¶0034, where a brief reference is made to a prior art reference that teaches how to decellularize various organs, including lungs, liver, kidney, brain and limbs, and at ¶0031 and 0042-0048 where disclosure is made regarding how to decellularize heart tissue.  However, there is nothing to support that Applicants envisaged use of any of these decellularized ECM, in particular the ECM of heart, lungs or portions thereof, as the ECM for re-endothelialization and engraftment of insulin producing cells nor use of such for a method of treating Type 1 or Type 2 diabetes.  
	Current claims 45-47 are considered to have an effective filing date of 2/12/2020, the date of a preliminary amendment (subsequent to the day of filing) in the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 35 there is insufficient antecedent basis for the limitation “the decellularized extracellular matrix of the mammalian liver” in lines 2-3.  Parent claim 29 recites an extracellular matrix, but claim 29 does not describe the extracellular matrix as decellularized. 
	In claim 48 reference to “the mammalian organ or portion thereof” in line 5 renders the claim indefinite.  While claim 48 does recite an extracellular matrix of a mammalian liver or portion thereof, and liver is an example of an organ, it is not clear if the phrase “the mammalian organ or portion thereof” is referencing “the mammalian liver or portion thereof” previously recited, and as such, if the claim is requiring the insulin-producing cells be xenogeneic to the subject from whom the mammalian liver or portion thereof are derived, or the claim is permitting for the insulin-producing cells to be xenogeneic to the subject into which the composition is introduced.  The metes and bounds of the claim are unclear.  Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 45 and 46 stand rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Citro et al (Biomaterials, 2019 (available online January 2019)).
It is noted the effective filing date of claims 45-46 is 2/12/2020.
st full paragraph-Pg 49, col. 1 & Pg. 50, col. 1, 2nd full paragraph).  
Regarding claim 45: The VIOs based on lung matrices read on re-endothelialized extracellular matrix of a mammalian organ (lung) or portion thereof, wherein the mammalian organ is not a liver or portion thereof, wherein the re-endothelialized extracellular matrix comprises a population of engrafted insulin producing cells (islets).   In the case of the VIOs containing rat lung matrix and mouse islets are the engrafted insulin producing cells (mouse islets) are xenographic to the mammalian organ or portion thereof (rat lung matrix).  
The recipient animals had streptozotocin-induced diabetes.  Official notice is taken that streptozoticin-induced diabetes is a model of Type 1 diabetes.  
The step of transplanting the VIOs into the diabetic mice reads on the claimed introducing step. 
The implanted VIOs secrete at least some insulin in response to glucose stimulation in the recipient animals, this satisfies the limitation at least partially treating the Type 1 diabetes.
Regarding claim 46: The mammalian organ is a lung.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45-47 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Citro et al (Biomaterials, 2019), in view of Badylak et al (US 2009/0074732).
The teachings of Citro et al are set forth above.
	Regarding claim 47: Citro et al differs from the instant claim in that they use rat lung tissue, which is not one of the listed mammalian sources.  
	It is asserted that it would have been prima facie obvious to have applied the method of Citro et al to human therapy, whereby Type 1 diabetic humans are treated by transplantation of VIOs.  There is implicit motivation to treat human diseases.  Autologous materials are always the gold standard (official notice was previously taken of this fact and it was not traversed, so it is entered into the record as fact), thus it would have been prima facie obvious to have used autologous lung matrix, autologous endothelial cells and autologous islets.  
However, there are draw backs associated with harvesting one’s own tissue, as it involves donor site morbidity and surgery to harvest (trauma to donor).  At the time the invention was made it was common in the art to use animal donor tissue, and in particular animal donor acellular matrices for seeding with human cells for human therapies.  In support, see Badylak et al.  Badylak et al teach a method of using devitalized parenchymatous three dimensional support scaffolds for tissue repair, restoration, augmentation or regeneration (See Badylak et al, ¶0005).  Badylak et al even envisage an embodiment wherein a scaffold is seeded with endocrine cells and used for treatment of human endocrine disorders, including diabetes (See Badylak et al, ¶0008, 0009, 0043).  Badylak et al teach the organ from which parenchymatous three dimensional support scaffold is derived can be isolated from animals, including pigs.  Badylak et al disclose pigs genetically modified to lack GAL epitope so as to be less immunogenic for xenotransplantations (See Badylak et al, ¶0015).
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Citron et al to be applicable for treatment of human with Type 1 diabetes, and involve use of autologous islets and endothelial cells, but use lung scaffolds taken from pigs, such as pigs genetically modified to lack the GAL epitope.  The motivation to make this medication is to provide therapy to humans in need, while utilizing animal donor material to reduce donor site morbidity and patient trauma.  There was a reasonable expectation of success based on Badylak et al, who teach that porcine donor tissue can be used as the source of parenchymal tissue to be decellularized and used as substrates for cell seeding.  

Claims 45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott et al (WO 12/031162), in view of Badylak et al (US 2009/0074732).
inter alia, endothelial cells (See Ott et al, Pg. 5, ln 25-30).  Ott et al exemplifies providing a decellularized pancreatic matrix, and then engrafting the decellularized pancreatic matrix with islet cells and MSCs, and then further endothelializing the matrix via perfusion with HUVECs.  The resulting matrix was glucose responsive (See Pg. 10, ln 20- Pg. 11, ln 6).
Ott et al further disclose implanting the bioartificial pancreatic tissue generated as above to treat Type 1 or Type 2 diabetes (See Pg. 8, ln 21-27).  
Regarding claim 45: The functional bioartificial pancreatic tissue created from decellularized pancreatic tissue and seeded with islets cells and re-endothelialized with endothelial cells read on re-endothelialized extracellular matrix of a mammalian organ (pancreas) or portion thereof, wherein the mammalian organ is not a liver or portion thereof, wherein the re-endothelialized extracellular matrix comprises a population of engrafted insulin producing cells (beta cells).  
The step of transplanting the functional bioartificial pancreatic tissue, as described above, subjects for the purpose of treating Type 1 or Type 2 diabetes read on the claimed introducing step. 
Ott et al teach the transplanted functional bioartificial pancreatic tissue secretes insulin in response to glucose, this satisfies the limitation at least partially treating the Type 1 or Type 2 diabetes.

	Ott et al differs from the claim in that Ott et al does not specifically teach use of islet cells that are xenogeneic to the pancreatic matrix source.  Ott et al teach the therapy can be applied to humans (See Ott et al, Pg. 2, ln 31-32).  Ott et al teach human pancreatic tissue can be used as the matrix source (See Ott et al, Pg. 4, ln 6-9).  Ott et al teach the islet cells can be isolated from living or cadaveric [human] donor pancreases (See Ott et al, Pg. 6, ln 18-20).  Autologous materials are always the gold standard, thus it would have been prima facie obvious to have used autologous pancreatic matrix, autologous endothelial cells and autologous islets.  However, there are draw backs associated with harvesting one’s own tissue, as it involves donor site morbidity and surgery to harvest (trauma to donor).  Alternatively, there is a scarcity of human donor tissue available.  

At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Ott et al to be applicable for treatment of human with Type 1 or Type 2 diabetes, and involve use of autologous islets and endothelial cells, but use pancreatic matrices taken from pigs, such as pigs genetically modified to lack the GAL epitope.  The motivation to make this medication is to provide therapy to humans in need, while utilizing animal donor material to reduce donor site morbidity and patient trauma.  There was a reasonable expectation of success based on Badylak et al, who teach that porcine donor tissue can be used as the source of parenchymal tissue to be decellularized and used as substrates for cell seeding.  Use of porcine acellular pancreatic matrix and human islets meet the limitation that the engrafted insulin-producing cells are xenogeneic to the mammalian or portion thereof
	Regarding claim 47: Following the discussion of claim 45 above, the pancreatic matrices are from porcine (pigs).

Allowable Subject Matter
	Claims 29-34, and 36-44 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633